MEMORANDUM **
Sean A. Sullivan appeals from the three concurrent 120-month sentences imposed following his guilty-plea conviction for distribution of a controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B), and attempted distribution of a controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A). We have jurisdie*746tion pursuant to 28 U.S.C. § 1291, and we affirm.
Sullivan contends that the appeal waiver in his plea agreement does not preclude this appeal because: (1) his plea agreement was ambiguous; and (2) the district court advised him at sentencing that he retained the right to appeal his sentence. These contentions are belied by the record. We therefore enforce the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182-84 (9th Cir.2000); see also United States v. Lopez-Armenta, 400 F.3d 1173, 1175-77 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.